10/01/2021




        IN THE SUPREME COURT FOR THE STATE OF MONTANA                             Case Number: DA 21-0384




                                  No. DA 21-0384
IN THE MATTER OF:

J.S.,

         Youth In Need Of Care.

                                     ORDER

        Upon consideration of Father and Appellant’s Motion For Extension Of

Time (First), and with good cause shown, Father and Appellant C.G. is hereby

granted an extension of time until November 5, 2021 in which to prepare, file and

serve Father and Appellant’s opening brief.

No further extensions will be granted.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            October 1 2021